Citation Nr: 0630166	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-33 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1941 to 
December 1945.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for DIC under the provisions of 38 U.S.C.A. 
§ 1151.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

VA records pertaining to the appellant's claim are 
outstanding.  In May and July 2003 statements, the appellant 
stated that the veteran had received treatment for 
gastrointestinal complaints at the VA Medical Center in 
Alexandria, Louisiana since the mid-1980's.  It does not 
appear that records dated prior to January 1995 have yet been 
requested.  Because VA is on notice that there are additional 
records that may be applicable to the appellant's claim, and 
because these records may be of use in deciding the claim, 
these records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  VA 
obtained an opinion relating to the appellant's claim in June 
2002.  However, it appears that at that time, records dated 
only from 2001 had been associated with the file.  Because 
additional records dated prior to 2001 were later associated 
with the claims file, and additional records may be 
associated with the file as a result of this remand, the 
Board finds that it is necessary to obtain an additional 
opinion, rendered after a review all of the evidence of 
record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records from the VAMC in 
Alexandria, Louisiana from 
approximately January 1985 to January 
1995.  If these records are no longer 
on file, a request should be made to 
the appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  After the above records have been 
obtained, arrange for a qualified VA 
physician to review the veteran's 
claims folder in conjunction with 
rendering an opinion as to whether VA 
erred in not diagnosing the veteran's 
pancreatic cancer prior to June 2001, 
and, if so, whether this error caused 
or hastened the veteran's death.

3.  Then, readjudicate the appellant's 
claim for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151.  If 
the decision remains adverse to the 
veteran, provide the appellant and her 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


